ON APPLICATION FOB REHEARING.
FRICK, J.
Counsel for appellant have filed a petition for a rehearing, in support of which it is most strenuously contended that we have misconceived the law and misstated the facts to the prejudice of appellant. Counsel, in referring to the decision, say:
»“We submit that . . . the sweeping enlargement of the real principle involved . . . justifies your reconsideration before ultimately establishing a doctrine so extreme as has been declared here.”
We are also told that:
“The public should not be instructed by judicial decision that even on a street car system they can, at any time or place, and between stopping places,, leave', or have the right to leave, a moving car, and, if injured in the attempt, allow a jury to pass on whether such an act is negligent.”
It is further said:
“It (the doctrine laid down in the decision) cannot be sustained except upon the theory that this court is creating an entirely new legal doctrine as to the relative rights and duties of carriers and passengers.”
There is much more said to the same effect, but the foregoing is quite sufficient to show the trend of counsel’s contentions.
With regard to the facts, it is said that we misstated them, in that we made the statement that the car had only reached a point approximately seventy-five feet distant from the preceding stopping place when the accident occurred. We did say in the opinion that some of the witnesses did testify that the car had approximately reached that distance from the *528preceding stopping* place “when respondent got off tbe car.” It is quite possible that we were mistaken, and that the car had proceeded farther than that distance from the preceding stopping place. We, however, made the statement in good faith and from what appellant’s counsel had said on page six of their printed brief filed in the ease. They, in referring to the place where the street car was at the time of the accident, said:
“It was going up a stiff grade; it was gradually increasing speed all the time. From striking the curve at Washington Avenue, or a distance from the last stopping place approximately seventy-five feet, it had increased until at the time of the accident it was proceeding at five to six miles an hour.”
Now, we may have misapprehended the precise meaning of the foregoing statement, and, in making the statement with regard to distance, may have given it less than it actually was. This, however, is the only matter of fact that is, or could be, contended was misstated. Whether the car had proceeded seventy-five or one hundred feet, or one hundred and fifty, is, however, entirely immaterial. Moreover, the distance the car had actually traveled was a mere estimate or guess on the part of the witnesses. That the precise distance the car had proceeded was deemed irrelevant is so apparent from what is said in the opinion that it is unnecessary to discuss the question at length. It must suffice to say that the statement may be entirely eliminated from the opinion, or disregarded, and the result reached would still be the same.
As to whether counsel’s contentions with respect to the law have any merit, must in a large measure, be determined from what is said in the opinion itself. If refusing to determine, as matter of law, the questions of negligence and contributory negligence under circumstances like those in this case constitutes a “sweeping enlargement” of the “principle” involved in negligence cases, then have we erred in the conclusion reached. It is, however, contended that we have injected a “new issue” into the case, for the reason that *529we said tbe jerking or sudden movement of tbe car, wbicb was due to tbe conductor’s signals, and wbicb occurred at tbe moment respondent was about to alight from tbe car, constituted an increased hazard wbicb respondent was not required to expect. In view of wbat counsel said in tbeir original brief upon that subject, wbicb, to be perfectly fair to tbem, we quoted in tbe opinion, and in view tbat tbe conduct of appellant in tbat regard was alleged in tbe complaint as an element of negligence, and in further view tbat we stated tbe testimony of tbe witnesses upon tbat point in tbeir own language, tbe contention tbat we “raised a new issue” seems a little strange. True, counsel complained tbat tbe trial court bad erred in its charge because it several times repeated to tbe jury wbat tbe conductor bad said to respondent just before tbe accident. It is also true tbat, while tbe court did repeat wbat tbe conductor said, it did not repeat nor refer to the evidence with regard to tbe jerking of tbe car, but no one can seriously contend -tbat for tbat reason tbe question was not involved. Indeed, it was one of tbe elements of negligence relied on by respondent’s counsel at every step. Moreover, it was argued in tbe printed briefs of counsel for both sides, and was again orally argued at tbe bearing. Wbat counsel mean, no doubt, is tbat, in view tbat tbe court did not specially call tbe jury’s attention to tbe jerking of tbe car as it bad done to wbat tbe conductor bad said therefore tbe so-called “increased- hazard” in alighting from tbe car was not before them- for consideration. Tbe court, however, submitted all tbe evidence to tbe jury, as it was bound to do in submitting tbe case to them. Tbe conduct of tbe conductor and all tbat occurred at and immediately preceding tbe accident was therefore a part of tbe case, and tbe jury was bound to consider all the facts, and so were we. It may not be improper to state tbat every observation contained in tbe opinion with respect to tbe effect tbat tbe sudden movement or jerking of tbe car may have bad upon tbe respondent at tbe moment be was about to aligbt was made after mature reflection. We arrived at tbe con-*530elusion that., if the conductor had not said anything to the respondent, but by his acts and conduct had encouraged him to alight, as the evidence discloses he did, the questions of negligence and contributory negligence would still have been for the jury to determine as matters of fact. In order to avoid confusion with respect to the precise scope of our decision, therefore, we decided not to base it alone upon what the conductor had said, but upon all that was said and what occurred at the time. The “increased hazard” spoken of ’ in the opinion occasioned by the sudden movement or jerking of the car was always a factor in the case, whether expressed by one term or by another, or whether not expressed at all. Counsel’s contentions with respect to a new issue, therefore, are, in one sense, a mere play upon words. Speaking for myself alone, I must confess that I have at no time considered this case a close one upon the question of whether the alleged negligence was one of fact or law. To my mind there are many features that differentiate this case from one assumed by counsel where a passenger attempts to alight from a moving car after it has passed a regular stopping place. Counsel’s zeal may be sufficient justification for their contention that all there is involved here is an injury to a passenger who alighted from a moving car after it had passed beyond a regular stopping place. We, however, cannot shield ourselves behind such a frail barrier. We owe no duty to a client which may cause us to lose sight of a material factor in the case. We are not dealing with an ordinary case of a passenger alighting from a moving car, as counsel constantly insist. We have a case where a passenger at midnight boards what he thinks to be the last car for the night to reach his home. The car, however, without warning to him, suddenly changes its usual course, and, instead of carrying him towards his home, would take him in another direction. Tie, however, sees that another car is following the one he is on which will take him to his home. He immediately speaks to the conductor of the car upon which he is riding and advises him of the predicament. The conductor, instead of stopping or slowing down the speed of the *531•car, either of wbieb be could have easily done, to permit the passenger to alight, gives him a transfer, and admonishes him to make haste or he will also miss the car which follows the one he is on, and even encourages the passenger to alight from the moving car, by telling him that it is not moving or “running fast, you can make it.” Then, when the passenger is in the very act of alighting for the purpose of catching the car which is following, all of which the conductor sees, he gives certain signals which are misinterpreted by the motorman on the ear, and, in view that the car is proceeding up a “stiff grade,” the sudden turning off and on again of the •current causes the car to jerk, in consequence of which as the jury must have found, the passenger is thrown to the ground and is injured. To say that, under su'ch facts and circumstances, • the question of either negligence or contributory negligence is one of law would, in my judgment, amount to a total disregard of the rule by which courts ordinarily determine when a question is one of law and when it is one of fact.
Finally, counsel insist that their client has been unjustly ■condemned, and in that connection they make the following ■appeal:
“If it be our fate to lose — that is, if'we are to be con•demned — then we certainly feel that we should be executed in the ordinary, usual, and prescribed manner; and that no new or hitherto unknown methods of execution be created.”
This somewhat pathetic appeal might perhaps have been properly addressed to the jurors, who had the power to save ■counsel’s client from “execution.” To us it was made in vain. When counsel brought their client to this court the “execution” had already taken place. In order to afford any relief in. that regard, we must needs poásess the power of resurrection — of breathing new life into the dead. We pos■sess no'such power. All that we are empowered to do is to ■scrutinize the record for the purpose of determining whether the so-called condemnation has been effected in accordance with law. Notwithstanding counsel’s protests, we are fully ■convinced that the verdict of the jury is sustained by the *532evidence; tbat tbe judgment conforms to tbe law; and tbat no new and “bitberto unknown methods” were invoked in tbis case.
Tbe petition for a rehearing is therefore denied.
STEAUP, J., concurs.
No CANTY, C. J.
In view of tbe able and elaborate briefs filed by counsel herein, I am not in favor of reopening tbe ease for further argument, but am of tbe opinion tbat tbe case should be reconsidered by tbis court, and a different result reached from tbe one heretofore announced.